DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings were received on 2/25/2022.  These drawings are acceptable.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun et al. (US 9,223,136 B1) in view of Röder (WO 2014/079574 A1).


Regarding claim 1, Braun discloses 
Eyewear (fig. 1), comprising:
a frame (104, 106, 108);
an optical member (110, 112) supported by the frame;
a temple (114) coupled to the frame;
a sensor (122) coupled to the frame or the temple and configured to sense movement and generate electrical signals indicative of the facial muscle movement (19:10-21; The sensor may be an electromyogram.); and
a processor (118) configured to process the electrical signals and determine a facial expression (5:25-30, 19:10-21; The processor analyzes data from sensory devices.  The wink-detection system detects winks.).
However, Braun, fails to explicitly disclose adjusting the optical member in response to the detected facial expression.  However, the examiner maintains that it was well known in the art to provide this, as taught by Röder. 
In a similar field of endeavor, Röder discloses a processor (107; see circled paragraph labeled #1) configured to process the electrical signals and determine a facial expression, wherein the processor is configured to perform a function comprising adjusting the optical member in response to the detected facial expression (See circled paragraph labeled #2).
Braun teaches electronic glasses having a camera on them wherein the glasses are controlled using facial gestures.  Specifically, Braun can detect winks, squints, or blinks (19:22-28).  Röder teaches electronic glasses having a camera on them wherein the dimness of the lenses on the glasses are controlled using facial gestures such as squinting.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Braun by applying the technique of automatically dimming or lightening the lenses to achieve the predictable result of using the glasses as sunglasses.

Regarding claim 2, Braun discloses everything claimed as applied above (see claim 1), in addition, Braun discloses, wherein the processor (118) obtains an image in response to the determined facial expression (A “Wink to Capture” system is described in 11:36-52).

Regarding claim 4, Braun discloses everything claimed as applied above (see claim 1), in addition, Braun discloses, wherein the facial expression is selected from the group of:  a raised eyebrow, and an eye squint (19:22-28). 

Regarding claim 5, Braun discloses everything claimed as applied above (see claim 1), in addition, Braun discloses, wherein the sensor (122) is located in the temple (fig. 1A; 5:52-63). 

Regarding claim 6, Braun discloses everything claimed as applied above (see claim 5), in addition, Braun discloses, wherein the sensor (122) is configured to make contact with a user when the eyewear is worn by the user (This is inherent as this is the only way an electromyogram could be used to detect blinking as disclosed in 19:10-21.). 

Regarding claim 8, it discloses a method for implementing the apparatus of claim 1. Thus, claim 8 is an inherent variation of claim 1 and is interpreted and rejected for the same reasons as stated above (see claim 1).

Regarding claim 9, it discloses a method for implementing the apparatus of claim 2. Thus, claim 9 is an inherent variation of claim 2 and is interpreted and rejected for the same reasons as stated above (see claim 2).


Regarding claim 11, it discloses a method for implementing the apparatus of claim 4. Thus, claim 11 is an inherent variation of claim 4 and is interpreted and rejected for the same reasons as stated above (see claim 4).

Regarding claim 12, it discloses a method for implementing the apparatus of claim 5. Thus, claim 12 is an inherent variation of claim 5 and is interpreted and rejected for the same reasons as stated above (see claim 5).

Regarding claim 13, it discloses a method for implementing the apparatus of claim 6. Thus, claim 13 is an inherent variation of claim 6 and is interpreted and rejected for the same reasons as stated above (see claim 6).

	Regarding claim 15, it recites similar limitations to claim 1 and is therefore rejected for the same reasons as stated above (see claim 1).

Regarding claim 16, it recites similar limitations to claim 2 and is therefore rejected for the same reasons as stated above (see claim 2).

Regarding claim 18, it recites similar limitations to claim 4 and is therefore rejected for the same reasons as stated above (see claim 4).

Regarding claim 19, it recites similar limitations to claim 5 and is therefore rejected for the same reasons as stated above (see claim 5).



Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun in view of Röder further in view of Gordon et al. (US 2017/0339338 A1) hereinafter referenced as Gordon.

Regarding claim 7, Braun and Röder, the combination, discloses everything claimed as applied above (see claim 1). 
In a similar field of endeavor, Gordon discloses wherein the processor (204; fig. 2) is configured to map the determined facial expression to different eyewear actions or functions ([0039], [0041], [0045]; Sensors are configured to sense electrical signals indicative of facial muscle movement.  One emotional state determined from facial expressions may cause recording to begin, while a neutral emotional state determined from facial expressions may cause recording to stop.).
The combination teaches eyewear having a sensor which detects facial expressions which are then used as inputs to control various aspects of the eyewear.  Gordon teaches eyewear having sensors which detect facial expressions which are then used as inputs to control image capture wherein different facial expressions cause different actions to be performed.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of providing a stopping capture function based on a neutral facial expression to achieve the predictable result of capturing a video efficiently.

	
	
Regarding claim 14, it discloses a method for implementing the apparatus of claim 7. Thus, claim 14 is an inherent variation of claim 7 and is interpreted and rejected for the same reasons as stated above (see claim 7).

Regarding claim 20, it recites similar limitations to claim 7 and is therefore rejected for the same reasons as stated above (see claim 7).
	

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Trim et al. (US 2020/0167565 A1) teaches using commands to darken the glasses of eyewear ([0054]).
Goergen (WO 2020/146783 A1) teaches using gestures to dim images on lenses (20) of eyewear ([0052]).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        5/12/2022